188 F.2d 367
Clifton E. WELDON, Appellant,v.INTER STATE COMMERCE COMMISSION, Appellee.
No. 11247.
United States Court of Appeals Sixth Circuit.
April 9, 1951.

Appeal from the United States District Court for the Western District of Tennessee at Jackson; Marion Speed Boyd, Judge.
Joseph M. Scanlan, Chicago, Ill., for appellant.
John Brown, Memphis Tenn., Leo H. Pou, Washington, D. C., Louis I. Dailey, Little Rock, Ark., for appellee.
Before HICKS, Chief Judge, and SIMONS and MARTIN, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of the record, briefs and arguments of counsel, and upon consideration thereof,


2
It Is Ordered and adjudged that the orders appealed from on June 2, 1950, and July 7, 1950, respectively, are affirmed upon the grounds and for the reasons set forth in the memorandum opinion of the District Court filed May 17, 1950. 90 F.Supp. 873.